Citation Nr: 0013260	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
obstructive lung disease with chronic cough.

2.  Entitlement to service connection for joint pain, claimed 
as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the claims on appeal.

It appears to the Board that the veteran may have attempted 
to raise the issue of entitlement to service connection for a 
right hip disorder as secondary to his service-connected low 
back disorder in correspondence dated in October 1998.  If he 
desires to pursue this issue, he and/or his representative 
should do so with specificity at the RO.  As there has thus 
far been no adjudication of this issue, the Board has no 
jurisdiction at this time.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
involves obtaining potentially relevant medical reports.  
Lind v. Principi, 3 Vet. App. 493, 494 (1992) (federal 
agencies); White v. Derwinski, 1 Vet. App. 519, 521 (1991) 
(private records); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (Social Security records).  It also includes a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of 
disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994); 
Abernathy v. Principi, 3 Vet. App. 461 (1992); Roberts v. 
Derwinski, 2 Vet. App. 387 (1992); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In this case, the Board first notes that in the VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) received at the RO in December 1993, the 
veteran designated the American Legion c/o the Alabama 
Department of Veterans Affairs as his representative, and 
just the American Legion in another box.  In an October 1999 
written presentation, the American Legion official indicated 
that the veteran's VA Form 21-22 was not in compliance with 
the applicable statue and regulation, and that the American 
Legion requested a remand for clarification of the veteran's 
representation.  In view of the circumstances, the Board 
believes that additional development is necessary in order to 
clarify whom, if anyone, the veteran wishes to be his 
representative.

Further, the Board notes that there is no reasonably current 
VA examination associated with the claims file with respect 
to the veteran's service-connected respiratory disability and 
it is the Board's opinion that an examination is necessary to 
determine the current status of his obstructive lung disease 
with chronic cough.  In view of the veteran's continued 
complaints, the medical evidence received to date, the 
contentions advanced, and the posture of the case at this 
time, the Board finds that additional development in this 
area is indicated.  In addition, the veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

Finally, after certification of the appeal in this case and 
transfer of records from the RO to the Board, it appears that 
additional evidence was received by the RO in September 1999.  
The regulations governing due process for claimants require 
remand to the RO for consideration of this evidence.  38 
C.F.R. § 20.1304(c) (1999).  Specifically, 38 C.F.R. 
§ 20.1304(c) provides that "[a]ny pertinent evidence . . . 
accepted by the Board under the provisions of this section, 
. . . must be referred to the agency of original jurisdiction 
for review and preparation of a Supplemental Statement of the 
Case unless this procedural right is waived by the appellant 
or representative . . . ."  A review of the record shows 
that neither the veteran nor his representative has waived 
the original jurisdiction of the RO.  Thus, while the case is 
on Remand, the RO should consider all the evidence of record.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The veteran should be asked to 
specify in writing or by execution of a 
VA Form 21-22 or similar form, whom he 
wishes to act as his representative.  If 
he desires the American Legion, the 
Alabama Department of Veterans Affairs, 
or some other entity, that matter should 
be clearly set forth on a new, and fully 
completed form.  If a representative is 
appointed, he or she should be given an 
opportunity to review the claims folder, 
and a reasonable time in which to submit 
a presentation on the veteran's behalf.

2.  The veteran should be accorded a VA 
pulmonary examination to determine the 
nature and extent of his service-
connected lung disorder.  All indicated 
tests should be accomplished and all 
clinical findings should be reported in 
detail.  The claims folder should be 
provided to the examiner for review.  The 
report of examination should include a 
detailed account of all manifestations of 
the disability found to be present. 

3.  Thereafter, if appropriate, the RO 
should then readjudicate the issues on 
appeal.  In so doing, the RO is to 
consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last supplemental statement 
of the case.  In the event the benefits 
sought are not granted, the veteran and 
his representative, if one is appointed, 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


